Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 52 is objected to because of the following informalities:  
Claim 52 recites “A base plate” and “A cover” should be changed to “a base plate” and “a cover”.  
Claim 52, line 22 recites “,,” should be changed to “,”.

Appropriate correction is required.

Allowable Subject Matter
Claims 52-71 are allowed.
The following is an examiner’s statement of reasons for allowance: Amamori (US  2005/0062269) teaches “An airbag system includes an airbag, a retainer for retaining the airbag, a module cover having a vertical wall for covering an outer periphery of the airbag and capable of moving forward to approach the retainer and moving backward to return to an initial position, and a plate spring member mounted under the retainer and having an upper outer periphery portion for supporting the vertical wall of the module cover and for urging the module cover in a backward direction. A moving contact of a horn switch is provided to the module cover and brought into conduction when the module cover moves forward.”  Additionally, Sugimoto (US 2004/0090052) teaches “An airbag apparatus includes an airbag; a retainer to which the airbag is attached; a module cover which covers the airbag, which can move backward toward the retainer, and which has a projecting portion on the back surface thereof; and horn switches which are turned on when the module cover moves backward. A reinforcing member is attached to the projecting portion, the reinforcing member having protruding tabs which are continuous with the reinforcing member and which face the back surface of the module cover at a peripheral region around the projecting portion. In addition, the retainer has brackets which extend from the retainer and which face the protruding tabs, and the horn switches are interposed between the protruding tabs and the brackets.”  However, neither cited prior arts alone or in combination teaches a horn system with features and structure configuration as recited in the independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/Primary Examiner, Art Unit 2683